Name: COMMISSION REGULATION (EC) No 239/95 of 7 February 1995 concerning the quantities of sheepmeat and goatmeat products which may be imported from the Slovak Republic during the first six months of 1995
 Type: Regulation
 Subject Matter: trade;  political geography;  animal product
 Date Published: nan

 8 . 2. 95 Official Journal of the European Communities No L 29/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 239/95 of 7 February 1995 concerning the quantities of sheepmeat and goatmeat products which may be imported from the Slovak Republic during the first six months of 1995 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 84/633/EEC of 11 December 1984 authorizing the Commission, within the context of the voluntary restraint agreements on trade in the sheepmeat and goatmeat sector between the Com ­ munity and 12 non-member States, to convert, for the purposes of the smooth operation of trade and within the limits agreed, live animal quantities into fresh or chilled meat quantities or such latter quantities into the former ('), and in particular Article 1 ( 1 ) thereof, Whereas, under the adaptation of an Agreement concluded with the Community, Council Decision 94/830/EC (2), the Slovak Republic has undertaken to restrict its exports of sheepmeat and goatmeat to the Community in the first six months of 1995 ; Whereas the Slovak Republic has asked the Community to convert 400 tonnes of the quantity of fresh and chilled meat that may be exported to the Community in the first six months of 1995 into 400 tonnes of live animals expressed as carcase weight bone-in ; whereas the ex ­ tremely limited quantity covered by the request will not disturb the Community market ; whereas the market situ ­ ation is such that the application can be granted ; HAS ADOPTED THIS REGULATION : Article 1 The quantity of live sheep and goats falling within CN codes 0104 10 90 and 0104 20 90 that may be imported from the Slovak Republic in the first six months of 1995, under the adaptation of the Agreement concluded with that country, is increased by 400 tonnes expressed as carcase weight bone-in. The quantity of fresh and chilled sheepmeat and goat ­ meat falling within CN code 0204 that may be imported from the Slovak Republic in the first six months of 1995, under the adaptation of the Agreement concluded with that country, is reduced by 400 tonnes expressed as carcase weight bone-in. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 331 , 19 . 12. 1984, p. 32. (2) OJ No L 351 , 31 . 12. 1994, p. 18 .